Order filed December 5, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-19-00195-CV
                                   __________

            SUSAN DAVIS VAN DYKE ET AL., Appellants
                                          V.
                  H & S FARMS, INC. ET AL., Appellees


                    On Appeal from the 118th District Court
                           Martin County, Texas
                         Trial Court Cause No. 6848


                                     ORDER
      On October 3, 2019, we abated this appeal pending the outcome of a related
appeal that may affect the matters at issue in the instant cause. The related appeal is
Cause No. 11-18-00050-CV, Susan Davis Van Dyke et al. v. The Navigator Group
et al., which was submitted at oral argument on June 6, 2019. On December 2, 2019,
we received an unopposed motion to withdraw from attorney Lawrence M. Doss,
counsel for Appellee Janice Stroup. We reinstate this appeal for the limited purpose
of filing Doss’s motion to withdraw and any related documents, as well as issuing a
ruling on same.
        Doss indicates in the motion to withdraw that he is unable to continue to
represent Stroup because Doss has been appointed to sit as a justice on the Seventh
Court of Appeals. Doss states that “[t]he firm will continue to represent Stroup.”
However, we have not received a notice of substitution of counsel as provided for
by Rule 6.5(d) of the Texas Rules of Appellate Procedure. Doss notified Stroup of
her right to object to Doss’s motion to withdraw.
        We request that, if Stroup has any objection to the motion to withdraw, she
notify this court in writing on or before December 20, 2019.


                                                                   PER CURIAM


December 5, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2